Case 2:19-cv-04306-ARR-RML Document 20 Filed 08/22/19 Page 1 of 2 PageID #: 558




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


 V.D., individually and on behalf of J.M.D. and      Case No. 2:19-cv-4306-ARR-RML
 N.M.D., minor children; T.S., individually and on
 behalf of C.S., a minor child; S.K., individually
 and on behalf of A.K., a minor child; P.E.T. and
 H.T., individually and on behalf of D.T., a minor
 child; and B.C., individually and on behalf of
 D.C., a minor child,

                Plaintiffs,

        vs.

 STATE OF NEW YORK; ANDREW M.
 CUOMO, GOVERNOR (in his official capacity);
 LETITIA JAMES, ATTORNEY GENERAL (in
 her official capacity); NEW YORK STATE
 EDUCATION DEPARTMENT; MARYELLEN
 ELIA, COMMISSIONER OF NEW YORK
 STATE EDUCATION DEPARTMENT (in her
 official capacity); and ELIZABETH BERLIN,
 EXECUTIVE DEPUTY COMMISSIONER OF
 NEW YORK STATE EDUCATION
 DEPARTMENT (in her official capacity),

                              Defendants.


     NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

        Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs,

 V.D., individually and on behalf of J.M.D. and N.M.D., minor children; T.S., individually and on

 behalf of C.S., a minor child; S.K., individually and on behalf of A.K., a minor child; P.E.T. and

 H.T., individually and on behalf of D.T., a minor child; and B.C., individually and on behalf of

 D.C., a minor child, by and through counsel hereby give notice that the above-captioned action is

 voluntarily dismissed without prejudice against Defendants the State of New York, Andrew M.
Case 2:19-cv-04306-ARR-RML Document 20 Filed 08/22/19 Page 2 of 2 PageID #: 559



 Cuomo, Letitia James, the New York State Education Department, Mary Ellen Elia, and Elizabeth

 Berlin.


 Dated: August 22, 2019

                                           Respectfully Submitted,


                                           BOUER LAW LLC

                                           _________________________________________
                                           By: Kimberly Mack Rosenberg, Esq. (KR-3325)
                                           200 Cabrini Blvd.
                                           New York, NY 10033
                                           Telephone: (917) 797-8033
                                           Facsimile: (609) 228-6750
                                           E-mail: kim@bouerlaw.com

                                           and

                                           Robert F. Kennedy, Jr.
                                           Hurley, NY
                                           Of Counsel
                                           Attorneys for Plaintiffs




                                              2
